Mr. Chief Justice Hollerich delivered the opinion of the court: Claimants ask for an award in the amount of Thirty-five Dollars and Fifty Cents ($35.50) for eight and one-half hours’ use of tractor at Three Dollars ($3.00) per hour, and five hours’ use of truck at Two Dollars ($2.00) per hour, in connection with the removal to the grounds of the Illinois Soldiers & Sailors’ Children’s School at Normal, Illinois, of certain shrubbery and nursery stock which had been donated to the institution. The tractor was used on May 6, 1939 and the truck on May 12, 1939, but the bill for the use thereof was not presented to the institution until a year later, at which time payment could not be made by the institution authorities for the reason that the appropriation out of which the same was payable lapsed September 30, 1939. The record does not indicate who ordered the hiring of the tractor and truck, but apparently the same were used with the approval of the Managing Officer of the institution. There is no question but what the services were rendered as claimed; that the same were approved by the Managing Officer of the institution; that the amount of the claim is reasonable; and that there has been no unreasonable delay on the part of the claimant in presenting its claim. We have held in numerous cases that under such circumstances the claimant is entitled to an award. Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165; Indian Motorcycle Co. vs. State, 9 C. C. R. 526; Wabash Telephone Co. vs. State, 10 C. C. R. 211. Award is therefore entered in favor of the claimant, Prothero and Willis, for the sum of Thirty-five Dollars and Fifty Cents ($35.50).